
	
		I
		111th CONGRESS
		2d Session
		H. R. 5464
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Ms. Giffords (for
			 herself, Mr. Blumenauer,
			 Mr. Thompson of California,
			 Mr. Polis of Colorado,
			 Mr. Luján,
			 Ms. Hirono,
			 Mr. Garamendi,
			 Mr. Wu, and
			 Mrs. Bono Mack) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that solar electric property need not be located on the property with respect
		  to which it is generating electricity in order to qualify for the residential
		  energy efficient property credit.
	
	
		1.Short titleThis Act may be cited as the
			 Solar Uniting Neighborhoods Act of
			 2010 or the SUN Act.
		2.Modification of credit
			 for residential energy efficient property
			(a)Clarification
			 with respect to location of solar electric propertySection 25D(d)(2) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking The term and
			 inserting the following:
					
						(A)In
				generalThe
				term
						,
				and
				(2)by adding at the end the following new
			 subparagraph:
					
						(B)Off-site
				property
							(i)In
				generalSuch term shall include an expenditure for qualified
				property described in subparagraph (A) notwithstanding—
								(I)whether such qualified property is located
				on the same site as the dwelling unit for which the electricity generated from
				such property is used, and
								(II)whether the electricity generated by the
				qualified property enters the electrical grid, so long as such electricity
				enters the grid at any point located in the same State within which such
				dwelling unit is connected.
								(ii)Qualified
				propertyFor purposes of this subparagraph, the term
				qualified property means property—
								(I)which is not used
				in a trade or business, and
								(II)the electricity
				generated from which does not give rise to income for the taxable year (or any
				taxable year in the recapture period) in excess of amounts that would otherwise
				be charged to such taxpayer for electricity used at the taxpayer’s residence
				during the year.
								(iii)Recapture
								(I)In
				generalThe Secretary may provide for the recapture of the credit
				under this subsection with respect to any property described in this
				subparagraph which ceases to be qualified property during the recapture
				period.
								(II)Recapture
				periodFor purposes of this subparagraph, the recapture period
				with respect to any qualified property is the first 5 taxable years beginning
				after the taxable year for which a credit is allowed under this section with
				respect to such
				property.
								.
				(b)Limitation with
			 respect to off-Site solar electric propertySubsection (b) of
			 section 25D of such Code is amended by adding at the end the following new
			 paragraph:
				
					(3)Maximum credit
				for off-site solar electric propertyIn the case of any qualified solar electric
				property expenditure with respect to property not located on the same site as
				the dwelling unit, the credit allowed under subsection (a) (determined without
				regard to subsection (c)) for any taxable year shall not exceed
				$50,000.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
